Exhibit 10.4

 

RESTRICTED STOCK AWARD AGREEMENT

(Performance Based)

 

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is entered into between
Tuesday Morning Corporation, a Delaware corporation (the “Company”), and
                 (the “Participant”) effective as of                (the “Date
of Grant”), pursuant to the Tuesday Morning Corporation 2014 Long-Term Incentive
Plan, as amended (the “Plan”), the terms of which are incorporated by reference
herein in their entirety.

 

WHEREAS, the Company desires to grant to the Participant the shares of common
stock, par value $0.01 per share (“Common Stock”), as an inducement for the
Participant’s continued and effective performance of services for the Company,
subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Participant desires to have the opportunity to hold the Common
Stock subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Grant of Restricted Stock.  Effective as
of the Date of Grant, the Company shall cause to be issued in the Participant’s
name [TOTAL NUMBER OF SHARES THAT COULD VEST AT MAXIMUM PERFORMANCE] shares of
Common Stock (the “Restricted Stock”), [TOTAL NUMBER OF SHARES THAT COULD VEST
AT TARGET] shares of which are “Target Shares” for purposes of Exhibit A.  The
Company shall electronically register the Restricted Stock, and any Retained
Distributions issued with respect to the Restricted Stock, in the Participant’s
name and note that such shares are Restricted Stock.  If certificates evidencing
the Restricted Stock, or any Retained Distributions, are issued to the
Participant during the Restricted Period, such certificates shall bear a
restrictive legend, substantially as provided in Section 15.10 of the Plan, to
the effect that ownership of such Restricted Stock (and any such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement.  The Participant shall have the right to vote the Restricted Stock
awarded to the Participant and to receive and retain all regular cash dividends,
and to exercise all other rights, powers and privileges of a holder of Common
Stock, with respect to such Restricted Stock, with the exception that (a) the
Participant shall not be entitled to delivery of a stock certificate or
certificates representing such Restricted Stock until the Forfeiture
Restrictions applicable thereto shall have expired and the Participant requests
delivery of a certificate as described in Section 6.4(a) of the Plan, (b) the
Company shall retain custody of all Retained Distributions made or declared with
respect to the Restricted Stock (and such Retained Distributions shall be
subject to the same restrictions, terms and conditions as are

 

--------------------------------------------------------------------------------


 

applicable to the Restricted Stock) until such time, if ever, as the Restricted
Stock with respect to which such Retained Distributions shall have been made,
paid, or declared shall have become vested, and such Retained Distributions
shall not bear interest or be segregated in separate accounts and (c) the
Participant may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Stock or any Retained Distributions during the
Restricted Period.  Upon issuance, the certificates for the Restricted Stock
shall be delivered to the Secretary of the Company or to such other depository
as may be designated by the Committee as a depository for safekeeping until the
forfeiture of such Restricted Stock occurs or the Forfeiture Restrictions lapse,
together with stock powers or other written instruments or electronic agreements
of assignment, each endorsed in blank, which will permit transfer to the Company
of all or any portion of the Restricted Stock and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement.  In accepting the award of Restricted Stock set forth in this
Agreement, the Participant accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement.

 

2.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(a)                                 “Forfeiture Restrictions” shall mean any
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of Restricted Stock issued to the Participant hereunder and the
obligation to forfeit and surrender such Restricted Stock to the Company.

 

(b)                                 “Restricted Period” shall mean the period
designated by the Committee during which Restricted Stock is subject to the
Forfeiture Restrictions and may not be sold, assigned, transferred, pledged, or
otherwise encumbered.

 

(c)                                  “Retained Distributions” shall mean any
securities or other property (other than regular cash dividends) distributed by
the Company in respect of the Restricted Stock during any Restricted Period.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

3.                                      Transfer Restrictions.  Except as
otherwise authorized by the Committee, the Restricted Stock granted hereby may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of (other than by will or the applicable
laws of descent and distribution) to the extent then subject to the Forfeiture
Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
the Restricted Stock granted hereby that is no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws.  The
Participant also agrees (a) that the Company may refuse to cause the transfer of
the Restricted Stock to be registered on the applicable stock transfer records
if such proposed transfer would, in the opinion of counsel satisfactory to the
Company,

 

2

--------------------------------------------------------------------------------


 

constitute a violation of any applicable securities law and (b) that the Company
may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Restricted Stock.  The Restricted Stock is
registered with the Securities and Exchange Commission under a Registration
Statement on Form S-8.  A Prospectus describing the Plan and the Stock is
available from the Company.

 

4.                                      Vesting.  The Restricted Stock that is
granted hereby shall be subject to Forfeiture Restrictions.  The Forfeiture
Restrictions shall lapse as to the Restricted Stock that is granted hereby in
accordance with the provisions of subsections (a) through (e) of this Section 4.

 

(a)                                 Generally.  The Forfeiture Restrictions
shall lapse as to the Restricted Stock that is granted hereby as provided in
subsection (b), provided that the Participant has not incurred a Termination of
Service prior to the applicable date provided in subsection (b).  If the
Participant has incurred a Termination of Service before a date provided in
subsection (b) then, except as otherwise specified in subsections (c) or
(d) below, the Forfeiture Restrictions then applicable to any of the Restricted
Stock shall not lapse and all of the Restricted Stock with respect to which
Forfeiture Restrictions have not then lapsed shall be forfeited to the Company
upon such Termination of Service.

 

(b)                                 Vesting Date and Criteria.  The Restricted
Shares will vest, and the Forfeiture Restrictions will lapse, as specified
herein and upon the satisfaction of the conditions contained in Exhibit A.

 

(c)                                  Death or Total and Permanent Disability. 
Notwithstanding any provisions of Section 4 to the contrary, in the event the
Participant’s Termination of Service is due to the Participant’s death or Total
and Permanent Disability prior to a date provided in subsection (b), the
Forfeiture Restrictions for all of the Restricted Stock with respect to which
Forfeiture Restrictions have not then lapsed shall lapse on the date of such
Termination of Service due to death or Total and Permanent Disability.

 

(d)                                 [Change in Control.  Notwithstanding any
provisions of Section 4 to the contrary, in the event a Change in Control occurs
prior to the date of the Participant’s Termination of Service, the Forfeiture
Restrictions for all of the Restricted Stock with respect to which Forfeiture
Restrictions have not then lapsed shall lapse upon the occurrence of such Change
in Control.]

 

(e)                                  Forfeiture Upon Violation of
Confidentiality/Nonsolicitation Provisions.  Notwithstanding anything to the
contrary contained herein, in the event the Participant fails to comply with the
confidentiality and non-solicitation provisions of Exhibit B, or the
non-solicitation and/or confidentiality provisions contained in any written
agreement by and between the Participant and the Company, then (i) the
Forfeiture Restrictions shall not lapse, and any unvested  Restricted Stock
shall be immediately forfeited to the Company as of the date of such violation,
and (ii) any  Restricted Stock for which the Forfeiture Restrictions have
lapsed,

 

3

--------------------------------------------------------------------------------


 

but that had not yet been delivered to the Participant shall be immediately
forfeited and this Agreement (other than the provisions of this subsection
(e) and the provisions of Exhibit B) will be terminated on the date of such
violation.

 

5.                                      Effect of Lapse of Restrictions.  Upon
the lapse of the Forfeiture Restrictions with respect to the Restricted Stock
granted hereby, if requested by the Participant as described in
Section 6.4(a) of the Plan, the Company shall cause to be delivered to the
Participant a stock certificate representing such Restricted Stock, and such
Restricted Stock shall be transferable by the Participant (except to the extent
that any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable securities law).

 

6.                                      Capital Adjustments and
Reorganizations.  The existence of the Restricted Stock shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

 

7.                                      Section 83(b) Election.  The Participant
shall not exercise the election permitted under section 83(b) of the Code with
respect to the Restricted Stock without the written approval of the Chief
Financial Officer of the Company.

 

8.                                      No Fractional Shares.  All provisions of
this Agreement concern whole shares of Common Stock.  If the application of any
provision hereunder would yield a fractional share, such fractional share shall
be rounded down to the next whole share if it is less than 0.5 and rounded up to
the next whole share if it is 0.5 or more.

 

9.                                      Not an Employment Agreement.  This
Agreement is not an employment or service agreement, and no provision of this
Agreement shall be construed or interpreted to create an employment or service
relationship between the Participant and the Company or guarantee the right to
continue in the employment of the Company or a Subsidiary for any specified
term.

 

10.                               Limit of Liability.  Under no circumstances
will the Company or an Affiliate be liable for any indirect, incidental,
consequential or special damages (including lost profits or taxes) of any form
incurred by any person, whether or not foreseeable and regardless of the form of
the act in which such a claim may be brought, with respect to the Plan, this
Agreement or the Restricted Stock.

 

11.                               Legend.  The Participant consents to the
placing on the certificate for the Restricted Stock of an appropriate legend
restricting resale or other transfer of the Restricted Stock except in
accordance with the Securities Act of 1933 and all applicable rules thereunder.

 

12.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt

 

4

--------------------------------------------------------------------------------


 

requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to the Participant at the
Participant’s residential address as shown in the records of the Company, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth. 
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.

 

13.                               Amendment and Waiver.  Except as otherwise
provided herein or in the Plan, or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed, or an electronic agreement agreed to, by the Company and
the Participant.  Only a written instrument executed and delivered by, or an
electronic agreement agreed to by, the party waiving compliance hereof shall
waive any of the terms or conditions of this Agreement.  Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized director or officer of the Company other than the Participant.  The
failure of any party at any time or times to require performance of any
provisions hereof shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.

 

14.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.  The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

15.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Restricted Stock granted hereby, this Agreement shall bind, be enforceable by
and inure to the benefit of the Company and its successors and assigns, and to
the Participant, the Participant’s permitted assigns and upon the Participant’s
death, the Participant’s estate and beneficiaries thereof (whether by will or
the laws of descent and distribution), executors, administrators, agents, legal
and personal representatives.

 

16.                               Miscellaneous.  This Agreement is awarded
pursuant to and is subject to all of the provisions of the Plan, including
amendments to the Plan, if any.

 

17.                               Tax Withholding.  The Company or, if
applicable, any Subsidiary (for purposes of this Section 17, the term “Company”
shall be deemed to include any applicable Subsidiary), shall be entitled to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to the vesting of,
or

 

5

--------------------------------------------------------------------------------


 

lapse of restrictions on, this Award.  Alternatively, the Company may require
the Participant (or other person validly exercising the Award) to pay such sums
for taxes directly to the Company in cash or by check within one (1) day after
the date of vesting or lapse of restrictions.  Such payments shall be required
to be made when requested by the Company and may be required to be made prior to
the removal of any restrictions on such shares or the delivery of any
certificate representing shares of Common Stock, if such certificate is
requested by the Participant in accordance with Section 6.4(a) of the Plan. 
Such payment may be made by (a) the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under
(c) below) the required tax withholding obligations of the Company; (b) if the
Company, in its sole discretion, so consents in writing, the actual delivery by
the Participant to the Company of shares of Common Stock that the Participant
has not acquired from the Company within six (6) months prior thereto, which
shares so delivered have an aggregate Fair Market Value that equals or exceeds
(to avoid the issuance of fractional shares under (c) below) the required tax
withholding payment; (c) if the Company, in its sole discretion, so consents in
writing, the Company’s withholding of a number of shares to be delivered upon
the vesting of the Restricted Stock, which shares so withheld have an aggregate
Fair Market Value that equals (but does not exceed) the required tax withholding
payment; or (d) any combination of (a), (b), or (c).

 

18.                               Acceptance.  The Participant, by his or her
acceptance of the Restricted Stock, agrees to be bound by all of the terms and
conditions of this Agreement, including, without limitation, the provisions of
Exhibit A, Exhibit B and the Plan, and further consents to and agrees to be
bound by the Irrevocable Stock Power presented herewith.

 

19.                               Disclaimer of Reliance.  Except for the
specific representations expressly made by the Company in this Agreement and
Exhibit A, the Participant specifically disclaims that the Participant is
relying upon or has relied upon any communications, promises, statement,
inducements or representation(s) that may have been made, oral or written
regarding the subject matter of this Agreement.  The Participant represents that
the Participant relied solely and only on the Participant’s own judgment in
making the decision to enter into this Agreement.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Describe vesting dates and performance criteria here]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

1.                                      Confidential Information, the
Participant’s Non-Disclosure Agreement and Work Product Ownership.

 

(a)                                 Confidential Information.  During the
Participant’s employment with the Company, the Company shall provide the
Participant otherwise prohibited access to certain of its Confidential
Information which is not known to the Company’s competitors or within the
Company’s industry generally, which was developed by the Company over a long
period of time and/or at its substantial expense, and which is of great
competitive value to the Company.  For purposes of this Agreement, “Confidential
Information” includes all trade secrets and confidential and proprietary
information of the Company, including, but not limited to, the following: all
documents or information, in whatever form or medium, concerning or relating to
the Company’s operations; procedures; computer systems; customer information;
methods of doing business; merchandise; marketing plans and methods; financial
and accounting information; policies and practices; product information and
strategy; project and prospect locations and leads; developmental or
experimental work; research; development; know-how; technical data; designs;
plans for research or future products; improvements; discoveries; database
schemas or tables; development tools or techniques; finances; business plans;
sales plans and strategies; budgets; pricing and pricing strategies and
techniques; costs; customer and client lists and profiles; customer and client
nonpublic personal information; supplier lists; business records; audits;
management methods and information; reports, recommendations and conclusions;
business practices; strategies; training manuals; vendors; suppliers;
contractual relationships; and other business information disclosed or made
available to the Participant by the Company, either directly or indirectly, in
writing, orally, or by drawings or observation, that is not known to the public
or any of the Company’s competitors or within the Company’s industry generally,
which was developed by the Company at its expense, and which is of value to the
Company. Confidential Information prepared or compiled by the Participant and/or
the Company or furnished to the Participant during the Participant’s employment
with the Company shall be the sole and exclusive property of the Company, and
none of such Confidential Information or copies thereof, shall be retained by
the Participant.  The Participant acknowledges that the Company does not
voluntarily disclose Confidential Information, but rather takes precautions to
prevent dissemination of Confidential Information beyond those employees such as
the Participant entrusted with such information.  The Participant further
acknowledges that the Confidential Information: (i) is entrusted to the
Participant because of the Participant’s position with the Company; and (ii) is
of such value and nature as to make it reasonable and necessary for the
Participant to protect and preserve the confidentiality and secrecy of the
Confidential Information.  The Participant acknowledges and agrees that the
Confidential Information is a valuable, special, and a unique asset of the
Company, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company.

 

8

--------------------------------------------------------------------------------


 

While the Participant may not disclose any such Confidential Information, the
Participant has the right to discuss wages, benefits or other terms and
conditions of employment.  Nothing in this Agreement, including the definition
of “Confidential Information” above and the nondisclosure requirements in
Section 1(b) is intended to restrict the Participant’s right to have such
discussions.

 

(b)                                  Non-Disclosure.

 

(i)                                     The Participant shall hold all
Confidential Information in strict confidence.  The Participant shall not,
during the period of the Participant’s employment or at any time thereafter,
disclose to anyone, or publish, use for any purpose, exploit, or allow or assist
another person to use, disclose or exploit, except for the benefit of the
Company, without prior written authorization, any Confidential Information or
part thereof, except as permitted:  (1) in the ordinary course of the Company’s
business or the Participant’s work for the Company; or (2) by law.  The
Participant shall use all reasonable precautions to assure that all Confidential
Information is properly protected and kept from unauthorized persons.  Further,
the Participant shall not directly or indirectly, use the Company’s Confidential
Information or information regarding the names, contact information, skills and
compensation of employees and contractors of the Company to: (1) call upon,
solicit business from, attempt to conduct business with, conduct business with,
interfere with or divert business away from any customer, client, vendor or
supplier of the Company with whom or which the Company conducted business within
the eighteen (18) months prior to the Participant’s termination from employment
with the Company; and/or (2)  recruit, solicit, hire or attempt to recruit,
solicit, or hire, directly or by assisting others, any persons employed by or
associated with the Company.  The Participant agrees that the Participant shall
take all steps necessary to safeguard all Confidential Information and prevent
its wrongful use, disclosure, or dissemination of any other person or entity. 
The Participant further agrees that in the event the Participant is subpoenaed,
served with any legal process or notice or otherwise requested to produce or
divulge, directly or indirectly, any Confidential Information by any entity,
agency, or person in any formal or informal proceeding including, but not
limited to, any interview, deposition, administrative or judicial hearing and/or
trial, and upon the Participant’s receipt of such subpoena, process, notice or
request, the Company requests that the Participant notify and deliver via
overnight delivery service a copy of the subpoena, process, notice or other
request to: the Company’s General Counsel at 6250 LBJ Freeway, Dallas, Texas
75240.

 

(ii)                                  The Participant shall immediately notify
the Company’s General Counsel if the Participant learns of or suspects any
unauthorized disclosure of Confidential Information concerning the Company.

 

9

--------------------------------------------------------------------------------


 

(iii)                               Subject to Section 1(b)(iv), the Participant
agrees that the Participant shall not use or disclose any confidential or trade
secret information belonging to any former employer or third party, and the
Participant shall not bring onto the premises of the Company or onto any the
Company property any confidential or trade secret information belonging to any
former employer or third party without such third parties’ consent.

 

(iv)                              During the Participant’s employment, the
Company will receive from third parties their confidential and/or proprietary
information, subject to a duty on the Company’s part to maintain the
confidentiality of and to use such information only for certain limited
purposes.  The Participant agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person or
organization or to use it except as necessary in the course of the Participant’s
employment with the Company and in accordance with the Company’s agreement with
such third party.

 

(c)                                  Return of the Company Property.  Upon the
termination of the Participant’s employment for any reason, the Participant
shall immediately return and deliver to the Company any and all property,
including, without limitation, Confidential Information, software, devices,
data, reports, proposals, lists, correspondence, materials, equipment,
computers, hard drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
books of account, drawings, prints, plans, and the like which belong to the
Company or which relate to the Company’s business and which are in the
Participant’s possession, custody or control, whether prepared by the
Participant or others.  If at any time after termination of the Participant’s
employment, for any reason, the Participant determines that the Participant has
any Confidential Information in the Participant’s possession or control, the
Participant shall immediately return to the Company all such Confidential
Information in the Participant’s possession or control, including all copies and
portions thereof.  Further, the Participant shall not retain any property,
including, without limitation, Confidential Information, data, information, or
documents, belonging to the Company or any copies thereof (in electronic or hard
copy format).

 

2.                                      Non-Solicitation.  In Section 1, the
Company promised to provide the Participant certain Confidential Information. 
The Participant recognizes and agrees that:  (i) the Company has devoted a
considerable amount of time, effort, and expense to develop its Confidential
Information and business goodwill; (ii) the Company’s Confidential Information
and business goodwill are valuable assets to the Company; and (iii) any
unauthorized use or disclosure of the Confidential Information would cause
irreparable harm to the Company for which there is no adequate remedy at law,
including damage to the Company’s business goodwill.  To protect the
Confidential Information and business goodwill of the Company, the Participant
agrees to the following restrictive covenants.

 

10

--------------------------------------------------------------------------------


 

(a)                                 Non-Solicitation.  The Participant agrees
that, as part of the Participant’s employment or association with the Company,
the Participant will become familiar with the salary, pay scale, capabilities,
experiences, skill and desires of the Company’s employees and consultants.  For
these reasons, the Participant agrees that to protect the Company’s Confidential
Information, legitimate business interests, and business goodwill, it is
necessary to enter into the following restrictive covenant.  The Participant
agrees that, during the Participant’s employment and for a period of twelve (12)
months following the date on which the Participant’s employment with the Company
terminates for any reason (“Restrictive Covenant Period”), the Participant,
whether directly or indirectly, shall not recruit, solicit, hire or attempt to
recruit, solicit, or hire, directly or by assisting others, any persons employed
by or associated with the Company, nor shall the Participant contact or
communicate with any such persons for the purpose of inducing such persons to
terminate their employment or association with the Company.  For purposes of
this paragraph, the “persons” covered by this prohibition include current
employees and persons who were employed by the Company within twelve (12) months
of the time of the attempted recruiting, solicitation, or hiring.

 

(b)                                 Remedies.  The Participant acknowledges that
the restrictions contained in Section 1 and Section 2, in view of the nature of
the Company’s business, are reasonable and necessary to protect their legitimate
business interests, business goodwill and reputation, and that any violation of
these restrictions would result in irreparable injury and continuing damage to
the Company, and that money damages would not be a sufficient remedy to the
Company for any such breach or threatened breach.  Therefore, the Participant
agrees that the Company shall be entitled to a temporary restraining order and
injunctive relief restraining the Participant from the commission of any breach
or threatened breach of Section 1 or Section 2, without the necessity of
establishing irreparable harm or the posting of a bond, and to recover from the
Participant damages incurred by the Company as a result of the breach, as well
as the Company’s attorneys’ fees, costs and expenses related to any breach or
threatened breach of this Agreement and enforcement of this Agreement.  Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs.  The existence of any claim or cause of action by the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants contained in Section 1 or Section 2, or preclude injunctive relief.

 

(c)                                  Tolling.  If the Participant violates any
of the restrictions contained in this Section 2, the Restrictive Covenant Period
shall be suspended and shall not run in favor of the Participant until such time
that the Participant cures the violation to the

 

11

--------------------------------------------------------------------------------


 

satisfaction of the Company; the period of time in which the Participant is in
breach shall be added to the Restrictive Covenant Period.

 

(d)                                 Notice.  If the Participant, in the future,
seeks or is offered employment, or any other position or capacity with another
company or entity, the Participant agrees to inform each new employer or entity,
before accepting employment, of the existence of the restrictions in Section 1
and Section 2. The Company shall be entitled to advise such person or subsequent
employer of the provisions of Section 1 and Section 2 and to otherwise deal with
such person to ensure that the provisions of Section 1 and Section 2 are
enforced and duly discharged.

 

12

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That For Value Received, the Participant (as
defined in the Award Agreement) has bargained, sold, assigned and transferred
and by these presents does bargain, sell, assign and transfer unto Tuesday
Morning Corporation, a Delaware corporation (the “Company”), the Restricted
Stock transferred pursuant to the RESTRICTED STOCK AWARD AGREEMENT dated as of
and effective             , between the Company and the Participant granting
such Restricted Stock to the Participant (the “Award Agreement”); and subject to
and in accordance with the terms of the Award Agreement the Participant does
hereby constitute and appoint the Secretary of the Company the Participant’s
true and lawful attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate,
pledge and make over all or any part of such Restricted Stock and for that
purpose to make and execute all necessary acts of assignment and transfer
thereof, and to substitute one or more persons with like full power, hereby
ratifying and confirming all that said attorney or his or her substitutes shall
lawfully do by virtue hereof.

 

13

--------------------------------------------------------------------------------